          Case 2:19-cv-02338-JFL Document 22 Filed 10/23/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

ANDRE GOFF,                         :
          Petitioner,               :
                                    :
            v.                      :                 No. 2:19-cv-02338
                                    :
TAMMY FERGUSON;                     :
THE DISTRICT ATTORNEY OF THE        :
COUNTY OF PHILADELPHIA; and         :
THE ATTORNEY GENERAL OF THE         :
STATE OF PENNSYLVANIA,              :
            Respondents.             :
____________________________________

                                            ORDER

       AND NOW, this 23rd day of October, 2020, upon consideration of the Petition for Writ

of Habeas Corpus, ECF No. 1; the Response in Opposition thereto, ECF No. 19; the Report and

Recommendation (“R&R”) issued by Magistrate Judge Lynne A. Sitarski on August 12, 2020,

ECF No. 20; and in the absence of objections, 1 IT IS HEREBY ORDERED THAT:




1
         When neither party objects to a magistrate judge’s report and recommendation, the
district court is not statutorily required to review the report, under de novo or any other standard.
28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 152 (1985). Nevertheless, the United
States Court of Appeals for the Third Circuit has held that it is better practice to afford some
level of review to dispositive legal issues raised by the report. Henderson v. Carlson, 812 F.2d
874, 878 (3d Cir. 1987), writ denied 484 U.S. 837 (1987). “When no objections are filed, the
district court need only review the record for plain error or manifest injustice.” Harper v.
Sullivan, No. 89-4272, 1991 U.S. Dist. LEXIS 2168, at *2 n.3 (E.D. Pa. Feb. 22, 1991). See also
Hill v. Barnacle, No. 15-3815, 2016 U.S. App. LEXIS 12370, at *16-17 (3d Cir. 2016) (holding
that even when objections are filed, district courts “are not required to make any separate
findings or conclusions when reviewing a Magistrate Judge’s recommendation de novo under 28
U.S.C. § 636(b)”); Oldrati v. Apfel, 33 F. Supp. 2d 397, 399 (E.D. Pa. 1998) (explaining that in
the absence of a timely objection, the court should review the magistrate judge’s report and
recommendation for clear error). The district court may accept, reject, or modify, in whole or in
part, the findings or recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1)(C).
                                                    1
                                                 102220
            Case 2:19-cv-02338-JFL Document 22 Filed 10/23/20 Page 2 of 2




       1.      The Report and Recommendation, ECF No. 20, is ADOPTED; 2

       2.      The petition for writ of habeas corpus, ECF No. 1, is DENIED;

       3.      There is no basis for the issuance of a certificate of appealability.

       4.      The case is CLOSED.



                                                      BY THE COURT:



                                                      /s/ Joseph F. Leeson, Jr._______
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge




2
       After review, this Court finds neither plain error or manifest injustice in the R&R, and
adopts the R&R in its entirety.
                                                 2
                                              102220
